By the Court.

Lumpkin, J.
delivering the opinion,
Is there equity in this bill? If it be true that the debtor in this case is utterly, hopelessly, irretrievably insolvent, and that the interest to which he is entitled in the estate of his deceased parents is the only possible means out of which payment can be obtained, and that resource will be unavailable unless the administrator is prevented from settling with Martin, the distributee, and debtor of complainants, (and all this is confessedly the demurrer,) is not an injunction indispensably necessary ? It would seem so.
The rule is not, that equity will not interpose to assist a judgment at law until an execution has been issued and a return of nulla bona had thereon. It is broader than this. The legal remedies must be exhausted or pursued to every available extent, and this is just the case made by the bill. Our statute authorizes a resort to equity whenever there is no adequate remedy at law. None has been suggested in this case. None has occurred to this Court.
Judgment affirmed.